Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 17-18 are pending in this application.
	In view of the claim amendments filed on 8/27/2021, all outstanding grounds of rejection are hereby withdrawn.  Claims 17-18 are allowed.  It is noted claims 17-18 were restricted as a distinct invention in the parent application 16/110,097 (Office action of 10/21/2019), which has issued as US Patent No. 10,624,345.  
The following is an examiner’s statement of reasons for allowance: the prior art fails to adequately disclose, suggest or otherwise render obvious the claimed method of controlling undesirable rice growth or undesirable peanut growth comprising applying the compound of formula (I) and the claim-recited adjuvant system.  US Patent No. 6,537,948 discloses that the compounds of formula (I) “exhibit no significant phytotoxicity” on crops such as rice and peanut (column 49, lines 1-6 and 43-44).  US 2010/0087318 discloses a substantially similar adjuvant system as in the claims of the instant application but does not disclose use with the compounds of formula (I); US 2010/0087318 teaches use of its adjuvant system with herbicidal cyclohexanedione oximes, which are structurally distinct from the compounds of formula (I).  For these reasons, the claimed invention as a whole is deemed allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699